UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2484


KEITH M. YACKO, Substitute Trustee; ROBERT E. FRAZIER, Substitute
Trustee; THOMAS J. GARTNER, Substitute Trustee; LAURA D. HARRIS,
Substitute Trustee; ROBERT M. OLIVERI, Substitute Trustee; THOMAS W.
HODGE, Substitute Trustee; GENE JUNG, Substitute Trustee,

                    Plaintiffs - Appellees,

             v.

TIFFANY L. NOELS,

                    Defendant - Appellant,

             and

DARRYL NOELS,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-03604-GJH)


Submitted: April 4, 2019                                        Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Tiffany Lagenia Noels, Appellant Pro Se. Christine N. Johnson, BROCK & SCOTT,
PLLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tiffany Lagenia Noels seeks to appeal the district court’s order remanding the

underlying foreclosure proceeding to state court. We dismiss the appeal for lack of

jurisdiction. Remand orders are generally “not reviewable on appeal or otherwise.” 28

U.S.C. § 1447(d) (2012). The Supreme Court has explained that the appellate restrictions

of “§ 1447(d) must be read in pari materia with § 1447(c), so that only remands based on

grounds specified in § 1447(c) [i.e., lack of subject matter jurisdiction and defects in

removal procedures] are immune from review under § 1447(d).” Things Remembered,

Inc. v. Petrarca, 516 U.S. 124, 127 (1995). Whether a remand order is reviewable is not

based on a district court’s explicit citation to § 1447(c); “[t]he bar of § 1447(d) applies to

any order invoking substantively one of the grounds specified in § 1447(c).” Borneman

v. United States, 213 F.3d 819, 824-25 (4th Cir. 2000).

       Here, the district court clearly remanded this case based on lack of subject matter

jurisdiction. Accordingly, we lack jurisdiction to review the merits of the district court’s

order. Thus, we deny leave to proceed on appeal in forma pauperis and we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              3